DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 07/23/2020, 07/24/2020, and 11/05/2020 have been received, entered into the record, and considered.  See attached form PTO-1449.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single para. on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the word “comprises” (i.e., legal phraseology) on line 2.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because they fail to show necessary textual labels of features or symbols in Fig. 4C as described in the specification.  For example, placing a label, "a common pattern", with element 406 of Fig. 4C, would give the viewer necessary detail to fully understand this element at a glance.  A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification.  Any structural detail that is of sufficient importance to be described should be labeled in the drawing.  Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement.  See 37 CFR 1.83.  37 CFR 1.84(n)(o), recited below:
 	"(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

 	(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI, CHENG et al. (“LI”) CN 110532784 A.

Regarding claim 1, Li teaches A method of determining an affiliation of a web resource to a plurality of clusters of web resources, the method executable by a computing device having at least a processing unit as step processor for executing the computer program to realize the any one of the potential link detection method (Pg. 3, para. 16) and a memory, the memory storing computer executable instructions as a memory for storing a computer program (Pg. 3, para. 15), which, when executed, cause the processing unit to execute: 
at a training stage: 

retrieving information associated with the plurality of web resources; 
based on the information, for each one of the plurality of web resources, generating a respective pattern; 
based on the respective pattern, grouping the plurality of web resources into a plurality of clusters, the grouping being based on a pattern affiliation between the respective patterns; 
storing an indication of the plurality of clusters of web resources in the memory; at a run-time stage: 
receiving an indication of an URL to a given web resource; 
retrieving the information about the given web resource as registration information acquisition of the target website; The registration information, judging whether said target website exceeds period of validity (Pg. 2, paras. 12-13); 
generating a new pattern of the given web resource; 
analyzing the pattern affiliation of the new pattern with the patterns associated with the plurality of clusters of the web resources; 
calculating an affiliation ratio with a specific one of the plurality of clusters; 
in response to the affiliation ratio with the specific one of the plurality of clusters exceeding a predetermined threshold value, associating the given web resource with the specific one of the plurality of clusters; 
updating the plurality of clusters stored in the database based on the given web resource.

Note: Claim 1 lacks the "AND" modifier in the step “in response to the affiliation ratio…”.  The broadest reasonable reading of the claim will enable one to assign "OR" modifier to the listed limitations.
	

Regarding claim 2, Li teaches wherein the respective pattern comprises a matrix of distinctive attributes associated with a respective one of the plurality of web resources identified via analyzing the information associated with the plurality of web resources as Further, regarding the based on semantic similarity algorithm to realize the realizing process of similarity calculation of hidden link…constructing a similarity matrix, and according to the similarity matrix and the term vector calculating the LCS (Longest Common Subsequence, longest common subsequence), so as to obtain the similarity of two text. wherein, the IDF weights are weights for the index keyword (Pg. 7, para. 1).

Regarding claim 3, Li further teaches wherein the distinctive attributes associated with the respective one of the plurality of web resources comprise at least one of: a size of at least one page block within at least one page associated with the respective one of the plurality of web resources; a position of the at least one page block within the at least one page; a title associated with the at least one page block; region parameters associated with the at least one page; at least one target domain associated with the at least one page as This embodiment aims at judging whether target website exceeds the effective period. Specifically, when it is judged that a certain website exists in non-normal dark chain, firstly to judge the validity of the domain name of the website (Pg. 5, para. 5), 


Regarding claim 4, Li further teaches wherein the information associated with the plurality of web resources includes, for a given web resource, at least one of: an URL of the given web as hidden link to traverse each of the initial, filtering invalid hidden link. (Pg. 3, para. 4); an HTML code associated with the given web resource; a screenshot of at least one web page associated with the given web resource page and a hash value thereof; a date of detecting the given web resource; and domain registration data associated with the given web resource, including: a registration date, a registrar, an owner name and contact details; an IP address; an NS server; a hosting provider; a last activity date.

Regarding claim 5, Li further teaches wherein the matrix of distinctive attributes contains at least one distinctive attribute associated with the respective one of the plurality of web resources as according to the similarity matrix and the term vector calculating the LCS (Longest Common Subsequence, longest common subsequence), so as to obtain the similarity of two text (i.e., attribute). wherein, the IDF weights are weights for the index keyword (Pg. 7, para. 1).

Li further teaches wherein each of the distinctive attributes has been selected based on a pre-determined parameter R, the pre-determined parameter being indicative of a maximum threshold value for a degree of distinctiveness of a given distinctive attribute for selection thereof for the respective pattern as As a preferred embodiment, the screening hidden link similarity is lower than the initial preset threshold value, obtaining the abnormal potential link in the target website after, further comprising: non-normal potential link each legal link to each abnormal potential link in the preset white list for comparison, and is the same as the legal link filtering (Pg. 7, last para. to Pg. 8 first para.).

Regarding claim 7, Li further teaches wherein the degree of distinctiveness of the given distinctive attribute is determined based on the following inequality: p i < R where p is a number of web resource within the plurality of web resources associated with the given distinctive attribute as As a preferred embodiment, the screening hidden link similarity is lower than the initial preset threshold value, obtaining the abnormal potential link in the target website after, further comprising: non-normal potential link each legal link to each abnormal potential link in the preset white list for comparison, and is the same as the legal link filtering (Pg. 7, last para. to Pg. 8 first para.).

Claim 10 recites a system with similar limitations as such it is rejected under the same rationale as noted above for claim 1.
Claim 10 further recites and Li also teaches:
a processor as step processor for executing the computer program to realize the any one of the potential link detection method (Pg. 3, para. 16).
a non-transitory computer-readable medium as computer-readable storage medium, the computer-readable storage medium having stored thereon a computer program, the steps of the computer program when executed by a processor implement any one of said potential link detection method (Pg. 3, para. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LI, CHENG et al. (“LI”) CN 110532784 A as applied to claims 1 and 10 in view of Xu; Zhi et al. (“Xu”) US 10771477 B2.

Regarding claim 8, Li further teaches wherein the calculating the affiliation ratio further comprises calculating a number of distinctive attributes associated with the given web resource that are similar to those associated with the specific one of the plurality of clusters as A variety of approaches can be used to determine whether or not the newly received URL information is sufficiently similar to an existing C&C family or not. As one example, heuristics can be used. Suppose an existing C&C 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Xu’s teaching would have allowed Li’s to facilitate recognizing a new pattern associated with the attributes from web resources by measuring the components of the web resource with the existing profiles in the database.

Regarding claim 9, Li does not explicitly teach wherein the analyzing the pattern affiliation of the new pattern with the patterns associated with the plurality clusters further comprises applying a cross-correlation technique.
Xu; however, teaches wherein the analyzing the pattern affiliation of the new pattern with the patterns associated with the plurality clusters further comprises applying a cross-correlation technique as As one example, suppose an existing C&C 
At 1014, the C&C pattern generation system determines similarity measurement (i.e., cross-correlation technique) regarding the extracted information and existing profiles (e.g., stored in pattern database 1016). If the extracted information is sufficiently similar to a C&C pattern family already stored in pattern database (1018), the existing pattern (i.e. the profile stored in database 1016) is updated with the newly received information (1020). If the extracted information is not sufficiently similar to any existing entries in the C&C pattern database (e.g., an existing C&C family), a new profile for a new C&C pattern family can be created (1022) and added to pattern database 1016 (1024) (col. 24, lines 53-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Xu’s teaching would have allowed Li’s to facilitate recognizing a new pattern associated with the attributes from web resources by measuring the components of the web resource with the existing profiles in the database.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/           Primary Examiner, Art Unit 2164